Citation Nr: 1008327	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a left inguinal 
hernia scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the benefits sought on appeal.

A January 2009 Board decision denied the Veteran's claim.  
Pursuant to a Joint Motion for Remand, in a December 2009 
Order, the United States Court of Appeals for Veterans Claims 
remanded the claim to the Board for readjudication, in 
accordance with the Joint Motion.

In January 2010, the Veteran's case was transferred to the 
Board.  That month, the Veteran's representative requested 
that the Board hold the case for the remainder of the 90-day 
response period for the submission of additional evidence.  
38 C.F.R. § 20.1304(a) (2009).  However, in February 2010 the 
Veteran submitted a 90-day response form that indicates that 
he has no additional evidence to submit in support of his 
claim and requests that the Board proceed with readjucation 
of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

Additional treatment records may be outstanding.  The most 
recent VA medical records are dated in November 2003.  To aid 
in adjudication, any subsequent VA medical records should be 
obtained.
The Veteran's left inguinal hernia scar has been rated as 
noncompensable under Diagnostic Code (DC) 7805, which 
provides that scars be rated based upon limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2008).  DCs 7801 (scars other than the head, face, or neck, 
that are deep or that cause limited motion), 7802 (scars 
other than the head, face, or neck, that are superficial that 
do not cause limited motion), 7803 (superficial, unstable 
scars), and 7805 (other scars, rated on limitation of 
function of affected part) are also applicable.  38 C.F.R. 
§ 4.118 (in effect prior to October 23, 2008).

During the pendency of the appeal, the criteria for rating 
scars were revised, effective October 23, 2008.  73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The Board will apply the versions 
of the criteria which is most favorable to the Veteran, 
subject to the effective date limitations set forth at 
VAOPGCPREC 3- 2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000).   Bernard v. Brown, 4 Vet. App. 384 (1993).  Those 
amendments only apply to applications for benefits received 
on or after October 23, 2008. 73 Fed. Reg. 54, 708 (Sept. 23, 
2008).  However, the amendment also allows for a Veteran to 
request a review of a scar disability under the revised 
criteria irrespective of whether the Veteran's disability has 
increased since the last review and the Veteran has requested 
a review under the new clarified criteria.  The revised 
criteria include Diagnostic Code 7804 (unstable or painful 
scars).  38 C.F.R. § 4.118 (in effect since October 23, 
2008).

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes 
that the Veteran was afforded a VA examination in March 2006.  
However, further VA examination with consideration of the 
skin regulations in effect prior to and since October 23, 
2008, is needed to fully and fairly evaluate the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since November 2003.

2.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected left and 
hernia disability.  The claims file should 
be made reviewed and that review should be 
indicated in the examination report.  The 
examiner should indicate whether there is 
a recurrent postoperative hernia which is 
readily reducible and well supported by 
truss or belt; or whether there is a small 
recurrent postoperative hernia, or an 
unoperated irremediable hernia, which is 
not well supported by a truss or is not 
readily reducible.  The examiner should 
also provide measurements of the length, 
width, and number of any scars and state 
whether any scar is superficial and 
unstable, superficial and painful on 
examination, unstable or painful, or 
causes a limitation of function of the 
part affected.  In addition, please 
provide an opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
left inguinal hernia scar.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
that notifies the Veteran of the 
applicable criteria, including the 
versions of Diagnostic Codes 7801, 7802, 
7803, and 7805 in effect prior to October 
23, 2008, and Diagnostic Codes 7804 and 
7805 in effect since October 23, 2008.  
38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
and 7805 (in effect prior to October 23, 
2008); 38 C.F.R. § 4.118, DCs 7804, 7805 
(in effect since October 23, 2008).  Allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

